37 A.3d 746 (2012)
304 Conn. 904
Karen INCARDONA, Administratrix (Estate of Hazel Smart), et al.
v.
David ROER et al.
Karen Incardona, Administratrix (Estate of Hazel Smart), et al.
v.
Saint Mary's Hospital et al.
SC 18925
Supreme Court of Connecticut.
Decided February 29, 2012.
Karen L. Dowd and Brendon P. Levesque, Hartford, in support of the petition.
*747 Augustus R. Southworth III, Waterbury, and Todd R. Michaels, in opposition.
The plaintiffs' petition for certification for appeal from the Appellate Court (AC 33960) is granted, limited to the following issue:
"Did the Appellate Court properly dismiss the plaintiffs' appeal for lack of subject matter jurisdiction?"
EVELEIGH, J., did not participate in the consideration of or decision on this petition.